 



Exhibit 10.4

 

NOTE: THIS DOCUMENT IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST PURSUANT
TO RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. PORTIONS OF THIS
DOCUMENT FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED HAVE BEEN REDACTED
AND ARE MARKED HEREIN BY “***”. SUCH REDACTED INFORMATION HAS BEEN FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO THE CONFIDENTIAL TREATMENT REQUEST.

 

LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT
by and between
BIOCRYST PHARMACEUTICALS, INC.
and
SHIONOGI & CO., LTD.
Dated as of February 28, 2007

 

 



--------------------------------------------------------------------------------



 



LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT
This LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT (this “Agreement”) is
entered into as of February 28, 2007 by and between BIOCRYST PHARMACEUTICALS,
INC., a corporation organized and existing under the laws of the State of
Delaware having offices at 2190 Parkway Lake Drive, Birmingham, Alabama 35244
(“BioCryst”), and SHIONOGI & CO., LTD., a corporation organized and existing
under the laws of the Japan having offices at 1-8, Doshomachi 3-chome, Chuo-ku,
Osaka 541-0045, Japan (“Shionogi”). BioCryst and Shionogi are each referred to
herein by name or individually as a “Party” or collectively as the “Parties.”
BACKGROUND
WHEREAS, BioCryst owns or controls patents, know-how and other intellectual
property related to a compound known as Peramivir.
WHEREAS, Shionogi has expertise in the discovery, development, manufacture and
sale of pharmaceutical products in the Territory (as defined below).
WHEREAS, Shionogi wishes to obtain, and BioCryst wishes to grant, in the
Territory only, rights and licenses under certain of BioCryst’s patents,
know-how and trademarks to Shionogi so that Shionogi can obtain the necessary
regulatory approvals to sell Licensed Products (as defined below) in the
Territory.
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
ARTICLE 1
DEFINITIONS
1.1 Defined Terms. As used in this Agreement, the following terms shall have the
meanings indicated:
(a) "Affiliate” means any corporation or other entity which is directly or
indirectly controlling, controlled by or under common control of a Party, for so
long as such control exists. For the purposes of this Section 1.1(a), “control”
means direct or indirect ownership of fifty percent (50%) or more (or, if less
than fifty percent (50%), the maximum ownership interest permitted by applicable
Law) of the voting rights, shares or other equity or income interest of a Party.
(b) "BioCryst Know-How” means Know-How owned, developed or controlled by, or
licensed to, BioCryst.

 

-1-



--------------------------------------------------------------------------------



 



(c) "BioCryst Intellectual Property Rights” means all Intellectual Property
Rights owned or controlled by BioCryst, including but not limited to BioCryst
Know-How, the BioCryst Marks, and BioCryst Patents.
(d) "BioCryst Logo” means the company logo of BioCryst in a form provided, and
approved in writing, by BioCryst from time to time.
(e) "BioCryst Marks” means the BioCryst Logo and any trademark, trade name or
logo approved by BioCryst for use in connection with the Commercialization of
the Licensed Product (whether or not owned by BioCryst).
(f) "BioCryst Patents” means those Patents owned, licensed or controlled by
BioCryst which are filed in the Territory and which relate to the manufacture,
use or sale of Licensed Products and/or Compound, which are set forth on
Schedule 1.1(f).
(g) "Budget” means, individually, the applicable budget set forth in the
Development Plan or Commercialization plan.
(h) "cGMPs” means the United States then-current good manufacturing practices
and the equivalent standards of the Japanese government.
(i) "Change of Control” means, with respect to a Party, any of the following
events: (i) any corporation or other entity is or becomes the “beneficial owner”
(as such term is used in sections 12(d) and 13(d) of the Securities Exchange Act
of 1934, as amended, except that a corporation or other entity shall be deemed
to have “beneficial ownership” of all shares that any such corporation or other
entity has the right to acquire, whether such right may be exercised immediately
or only after the passage of time), of a majority of the total voting power
represented by all classes of capital stock then outstanding of such Party
normally entitled to vote in elections of directors of the Party; (ii) such
Party consolidates with or merges into another corporation or entity, or any
corporation or entity consolidates with or merges into such Party, other than
(A) a merger or consolidation which would result in the voting securities of
such Party outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) a majority
of the combined voting power of the voting securities of such Party or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of such Party (or similar transaction) in which no corporation
or other entity becomes the beneficial owner, directly or indirectly, of voting
securities of such Party representing a majority of the combined voting power of
such Party’s then outstanding securities; or (iii) such Party conveys, transfers
or leases all or substantially all of its assets to any corporation or other
entity other than a wholly-owned subsidiary of such Party in one or more related
transactions.
(j) “COGS” or “Cost of Goods Sold” means, ***.
(k) “Combination Product” means ***.

 

-2-



--------------------------------------------------------------------------------



 



(l) "Commercialization” means, with respect to Licensed Product, any and all
processes and activities conducted to establish and maintain sales for such
Licensed Product, including offering for sale, detailing, selling (including
launch), marketing (including education and advertising activities), promoting,
manufacturing Licensed Product from Compound, but not manufacturing Compound
itself), storing, transporting, supporting, distributing, and importing such
product, but shall exclude development and manufacturing of Compound.
“Commercialize” and “Commercializing” shall have their correlative meanings.
(m) "Compound” means the chemical compound known as “Peramivir” having the
following chemical structure:
(1S,2S,3R,4R)-3-[(1S)-1-(acetylamino)-2-ethylbutyl]
-4-[(aminoiminomethyl)amino]-2-hydroxy-cyclopentanecarboxylic acid, trihydrate
(GRAPHIC) [c70517c7051702.gif]
including the salts, esters, prodrugs, metabolites, tautomers, isomers, labeled
compounds, conjugates, complexes, and other related compounds thereof.
(n) "Data” means any and all research, pharmacology, medicinal chemistry,
chemistry, manufacturing and controls, nonclinical, clinical and other data
(including investigator reports and clinical study reports (both preliminary and
final), statistical analyses, expert opinions and reports, safety and other
electronic databases), in each case specifically directed to, or used in the
Development and Commercialization of, a Licensed Product and/or Compound.
(o) "Development” means, with respect to a Licensed Product, any and all
processes and activities conducted to obtain Marketing Approvals for such
product, including IND Enabling Studies and all other activities conducted
thereafter, which may involve nonclinical studies, studies of chemistry,
manufacturing and controls, clinical trials, quality of life assessments,
pharmacoeconomics, post-marketing studies, label expansion studies, and further
activities related to development of such product to a stage ready for
Commercialization thereof. “Develop” and “Developing” shall have their
correlative meanings.
(p) "Development Costs” means all costs and expenses to be incurred by a Party
in the course of the Development of Licensed Product, including, but not
limited, to the costs of conducting clinical trials, regulatory filing and
maintenance fees, pricing and reimbursement filing and maintenance fees and
costs relating to approval by the Regulatory Authority of the Licensed Product.
(q) "Development Plan” means the development plan pursuant to which Shionogi
shall Develop the Licensed Product, which shall be prepared by the JSC within
forty-five (45) days after the Effective Date, attached to this Agreement as
Schedule 1.1(q) and made a part of this Agreement, and which may be modified at
anytime, and from time to time by the JSC.

 

-3-



--------------------------------------------------------------------------------



 



(r) “Diligent Efforts” means, ***.
(s) “Effective Date” means the date hereof.
(t) "FDA” means the United States Food and Drug Administration, or any successor
entity thereto.
(u) "Field” means the prevention and/or treatment of all forms of influenza, in
humans (including avian influenza) .
(v) "GAAP” means then-current generally accepted accounting principles in the
United States as established by the Financial Accounting Standards Board or any
successor entity or other entity generally recognized as having the right to
establish such principles, in each case consistently applied.
(w) “Generic Product” means ***.
(x) "GLP” means the then-current good laboratory practice (or similar standards)
for the performance of laboratory activities for pharmaceutical products as are
required by any Regulatory Authority in the applicable jurisdiction.
(y) “Governmental Entity” means ***.
(z) "Guiding Principle” means in the timely Development of Licensed Products.
(aa) "IND” means an Investigation of New Drug filing (or the Japanese
equivalent) with a Regulatory Authority in the Territory for purposes of
obtaining permission to initiate human clinical testing in such jurisdiction.
(bb) "IND Enabling Studies” means studies which in each case are reasonably
necessary to obtain approval of an IND, including GLP, ADME (absorption,
distribution, metabolism and excretion), toxicology, pharmacology and safety
pharmacology studies, or studies of chemistry, manufacturing and controls.
(cc) "Initiation” means, with respect to a particular clinical trial, the date
of enrollment of the first subject or patient in such trial.
(dd) "Insolvency Event” means, with respect to any Party, the occurrence of any
of the following: (i) such Party shall commence a voluntary case concerning
itself under any bankruptcy, liquidation or insolvency code; (ii) an involuntary
case is commenced against such Party under any bankruptcy, liquidation or
insolvency code and the petition is not controverted within ten (10) business
days, or is not dismissed within sixty (60) days, after commencement of the
case; (iii) a custodian is appointed for, or takes charge of, all or
substantially all of the property of such Party or such Party commences any
other proceedings under any

 

-4-



--------------------------------------------------------------------------------



 



reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to such Party or there is commenced against such
Party any such proceeding which remains undismissed for a period of sixty
(60) days; (iv) any order of relief or other order approving any such case or
proceeding is entered; (v) such Party is adjudicated insolvent or bankrupt;
(vi) such Party suffers any appointment of any custodian, receiver or the like
for it or any substantial part of its property to continue undischarged or
unstayed for a period of sixty (60) days; (vii) such Party makes a general
assignment for the benefit of creditors; (viii) such Party shall be unable to
pay, its debts generally as they become due; (ix) such party shall call a
meeting of its creditors with a view to arranging a compromise or adjustment of
its debts; (x) such Party shall by any act or failure to act consent to, approve
of or acquiesce in any of the foregoing; or (xi) any corporate, limited
liability company, partnership or individual action, as applicable, is taken by
such Party for the purpose of effecting any of the foregoing.
(ee) "Intellectual Property Rights” shall mean all Patent, copyright, trade
secret, trademark and other proprietary and intellectual property rights,
anywhere in the world.
(ff) “Japan” means the country of Japan.
(gg) “JSC” or “Joint Steering Committee” shall have the meaning set forth in
Section 4.1.
(hh) "Know-How” means all scientific and technical information and know-how,
trade secrets, Data and technology now or hereafter during the term of this
Agreement (whether patented, patentable or not) owned, developed or acquired by
a Party or any of its Affiliates or as to which such Party or any of its
Affiliates has the right to license (without a payment obligation to any third
party), which relates to the Licensed Product and/or Compound, including but not
limited to (a) medical, clinical, toxicological or other scientific Data; and
(b) processes and analytical methodology useful in the development, testing,
formulation, analysis or packaging (but not manufacturing of Compound) of the
Licensed Product and/or Compound.
(ii) "Law” means, individually and collectively, any and all laws, ordinances,
rules, directives and regulations of any kind whatsoever of any governmental or
regulatory authority within the applicable jurisdiction.
(jj) “Licensed Product” means ***.
(kk) "Marketing Approval” means, with respect to a particular product in a
particular jurisdiction, all approvals, licenses, registrations or
authorizations necessary for the Commercialization of such product in such
jurisdiction. Marketing Approval shall be deemed to have been received upon
first receipt by a Party or its designee of notice from the applicable
Regulatory Authority that Commercialization of such product has been approved in
such jurisdiction.
(ll) “Marketing Approval Application” or “MAA” means a filing with the
applicable Regulatory Authority for purposes of obtaining Marketing Approval in
a particular jurisdiction.

 

-5-



--------------------------------------------------------------------------------



 



(mm) “Material Use” means ***.
(nn) "MHLW” means the Ministry of Health, Labour and Welfare of Japan or any
successor entity thereto.
(oo) "NDA” means a New Drug Application (or the Japanese equivalent), including
all supplements and amendments thereto, for the approval of the Licensed Product
as a new drug by the MHLW or applicable Regulatory Authority in the Territory.
(pp) “Net Sales” means, ***.
(qq) "Patent” means any of the following, whether existing now or in the future
anywhere in the world: (a) patents and patent applications; (b) continuations,
continuations-in-part, divisionals and substitute applications with respect to
any such patent application; (c) any patents issued based on or claiming
priority to any such patent applications; (d) any reissue, reexamination,
renewal or extension (including any supplemental patent certificate) of any such
patents; and (e) any confirmation patent or registration patent or patent of
addition based on any such patents.
(rr) "Phase I Clinical Trial” means a clinical trial of Licensed Product
including small scale clinical trial in human subjects to obtain information on
such Licensed Product’s safety, tolerability, pharmacological activity,
pharmacokinetics and/or pharmacodynamics, and supporting Marketing Approval of
such Licensed Product in the Field, as more fully defined in 21 CFR 312.21(a) or
the equivalent statute or regulation in the Territory.
(ss) "Phase II Clinical Trial” means a well-controlled clinical trial of
Licensed Product in patients, a principal purpose of which is to make a
preliminary determination that such Licensed Product is safe for its intended
use and to obtain sufficient information about such Licensed Product’s safety,
as well as to obtain an indication of the dosage regimen required, to permit the
design of further clinical studies, and supporting Marketing Approval of such
Licensed Product in the Field, as more fully defined in 21 CFR 312.21(b) or the
equivalent statute or regulation in the Territory.
(tt) "Phase III Clinical Trial” means a large scale clinical trial conducted in
a sufficient number of patients that is designed to establish that the Licensed
Product is safe and efficacious for its intended use, and to obtain warnings,
precautions and adverse reactions that are associated with such Licensed Product
in the dosage range to be prescribed, and supporting Marketing Approval of such
Licensed Product in the Field, as more fully defined in 21 CFR 312.21(c) or the
equivalent statute or regulation in the Territory.
(uu) “Plans” means, collectively, the Development Plan and the Commercialization
Plan.
(vv) "Pre-Existing Third Party License” means the agreement dated as of
November 23, 1994 by and between, on the one hand The UAB Research Foundation
(“UAB”), and on the other hand BioCryst, as amended and may be amended from time
to time.

 

-6-



--------------------------------------------------------------------------------



 



(ww) "Promotional Material” means all Licensed Product packaging and labeling,
and all written, printed, graphic, electronic, audio or video matter, including
journal advertisements, sales visual aids, leave behind items, formulary
binders, reprints, direct mail, direct-to consumer advertising, Internet
postings, broadcast advertisements and sales reminder aids (for example, scratch
pads, pens and other like items), in each case created by a Party or on its
behalf and used or intended for use in connection with any promotion of a
Licensed Product in the Territory.
(xx) "Regulatory Authority” means any federal, national, multinational, state,
provincial or local regulatory agency, department, bureau or other governmental
entity with authority over the Development, Commercialization or other use
(including the granting of Marketing Approvals) of any Licensed Product in any
jurisdiction, including the FDA, the MHLW and the Pharmaceuticals and Medical
Devices Agency.
(yy) "Regulatory Filings” means all submissions, applications, filings and
approvals by, with or from any Regulatory Authority.
(zz) "Sale”, “Sold” or “Sell” shall mean the sale, transfer or disposition of a
Licensed Product for commercial or clinical purposes as provided in this
Agreement, for value to a Third Party (whether an end user, wholesaler or
otherwise) by Shionogi or any of its Affiliates.
(aaa) “Shionogi Know-How” means all Know-How owned, developed or acquired by or
on behalf of Shionogi and its Affiliates.
(bbb) “Territory” means Japan.
(ccc) "Third Party” means any entity other than Shionogi or BioCryst, or their
respective Affiliates.
(ddd) “U.S. Government” shall mean the federal government of the United States
of America and any of its branches and instrumentalities, including its
departments, agencies, bureaus, commissions, boards, courts, corporations,
offices, and other entities, and any divisions or units thereof.
(eee) “Valid Claim” means a claim in any unexpired and issued BioCryst Patent
that has not been revoked or held invalid by a final unappealable decision of a
court or governmental agency of competent jurisdiction.
ARTICLE 2
LICENSE GRANT, RETAINED RIGHTS AND PROVISION OF DATA
2.1 License Grant; Reservation of Rights. Solely to the extent necessary for
Shionogi to perform its obligations hereunder in accordance with the terms of
this Agreement, and subject to all of the rights retained hereunder, BioCryst
hereby grants Shionogi a personal, non-sublicensable, non-transferable,
non-assignable right and license under the BioCryst Patents and BioCryst
Know-How, to (i) exclusively Develop Licensed Products solely in the Field and
in the

 

-7-



--------------------------------------------------------------------------------



 



Territory, and (ii) exclusively Commercialize Licensed Products solely in the
Field and in the Territory. Other than as explicitly set forth in this
Section 2.1, no other licenses to the BioCryst Intellectual Property Rights or
otherwise (including but not limited to all rights in BioCryst Intellectual
Property Rights outside the Field and outside the Territory) are granted in this
Agreement. ***
2.2 Manufacturing. ***.
2.3 Retained Rights; Government Rights. All rights granted to Shionogi hereunder
are subject to rights reserved by and/or granted to UAB or the U. S. Government.
Shionogi specifically understands and agrees that BioCryst shall have the
unrestricted and fully unfettered right under the BioCryst Intellectual Property
Rights outside of the Field in the Territory and outside of the Territory in the
Field, including in connection with the testing, Development, manufacture and
Commercialization of products covered by the BioCryst Patents and BioCryst
Know-How.
2.4 BioCryst Logo. BioCryst hereby grants to Shionogi a personal,
non-sublicensable, non-transferable, non-assignable right and license to use the
BioCryst Logo on Licensed Products in the Field in the Territory in accordance
with the terms of this Agreement. Shionogi agrees to mark (i) all packaging,
labeling and package inserts for Licensed Product and (ii) such Promotional
Material as shall be agreed upon by the Parties in writing, with the BioCryst
Logo. All use of the BioCryst Logos shall be as directed by BioCryst and shall
be in a form, style and prominence as directed by BioCryst, and all goodwill
associated with the use of the BioCryst Logos shall inure to BioCryst.
2.5 Transfer of Data.
(a) BioCryst Existing Data. BioCryst shall transfer to Shionogi, *** after the
Effective Date, all Data (to the extent contractually permissible) possessed or
controlled by BioCryst as of the Effective Date, including, but not limited to
***. Certain Data (including the Future Data described below) specified by
Shionogi shall be accompanied by a statement or certificate by an employee or
agent of BioCryst in such form as mutually agreed upon by the Parties. Shionogi
acknowledges and agrees that delivery of Data in electronic form shall be
acceptable. BioCryst represents and warrants that, to its best knowledge, all
studies, testings and clinical trials from which the Data were derived were
conducted in accordance with then-applicable United States Laws.
(b) Shionogi Nonclinical Data and Phase I Data. Shionogi will promptly, ***
disclose to BioCryst all nonclinical Data and Data from Phase I Clinical Trials
(whether or not such Data meets the criteria of “Future Data”, set forth below
in Section 2.5(c)(i)) developed by or on behalf of Shionogi or which otherwise
comes into Shionogi’s possession or control after the Effective Date.
(c) Future Data.
(i) Data Exchange. From time to time (including upon request by either Party)
during the Term of this Agreement, each Party shall, ***, disclose to the other
Party all previously undisclosed Data relating to the Licensed Product and/or
Compound that (i) comes into such Party’s possession or control after the
Effective Date and (ii) is necessary to obtain or maintain a Marketing Approval
for a Licensed Product (“Future Data”). ***.

 

-8-



--------------------------------------------------------------------------------



 



(ii) Material Use. ***.
(d) Raw Data. A Party generating the Data subject to exchange under
Section 2.5(a) and (c)(ii) shall keep all of raw data from which the Data were
derived in commercially usable condition in accordance with applicable Laws and
shall allow the other Party access to such raw data upon the reasonable request
by the other Party.
ARTICLE 3
COMMERCIAL MATTERS
3.1 General. Shionogi shall use Diligent Efforts to Develop Licensed Products in
the Field in the Territory, including any IND, MAA, Marketing Approval and any
approval for any product labeling or Promotional Materials and to maintain all
such Regulatory Filings; and unless otherwise agreed or required by applicable
Laws, all such approvals shall be owned by and be held in the name of Shionogi
or its Affiliates. BioCryst shall cooperate with Shionogi in preparing all
Regulatory Filings and correspondence with Regulatory Authorities in the
Territory. Shionogi shall use Diligent Efforts to Commercialize the Licensed
Products in the Territory. Notwithstanding the foregoing covenant to cooperate,
the Parties acknowledge and agree that all responsibility for Regulatory Filings
and exercising Diligent Efforts in the Territory shall be Shionogi’s.
3.2 BioCryst’s Participation.
(a) Protocols. Shionogi shall pay due consideration to the protocols and desired
endpoints in the trials sponsored by BioCryst in preparing the protocols for the
clinical trials to be conducted by or on behalf of Shionogi in the Territory.
Shionogi shall provide BioCryst with the outline of the draft of protocols (in
the English language) for clinical trials. Consistent with applicable Laws,
Shionogi shall afford BioCryst an opportunity to comment on such protocols
within fifteen (15) business days after receipt and shall consider in good faith
such BioCryst’s comments with respect thereto.
(b) Filings and Correspondence. Shionogi shall promptly provide BioCryst with
(i) copies of all Regulatory Filings relating to the Territory submitted by
Shionogi (in the original language) and (ii) copies of material correspondence
with Regulatory Authorities in the Territory (including minutes of meetings,
telephone conferences and/or discussions with such Regulatory Authority) (in the
original language). Shionogi agrees to assist BioCryst the English translation
of such documents at BioCryst’s cost.
(c) Regulatory Meetings. Shionogi shall promptly provide BioCryst with
reasonable advanced notice (to the extent practicable) of meetings, scheduled or
unscheduled, with any Regulatory Authority that pertain to a Licensed Product,
and, to the extent not prohibited by applicable Law, shall afford BioCryst’s
representatives an opportunity to attend and participate in all such meetings
with relevant Regulatory Authorities as observers, to the

 

-9-



--------------------------------------------------------------------------------



 



extent reasonably practicable under the circumstances. Likewise, BioCryst shall
promptly provide Shionogi with reasonable advanced notice (to the extent
practicable) of meetings, scheduled or unscheduled, with any Regulatory
Authority that pertain to a Licensed Product developed by BioCryst (for clarity,
BioCryst itself, and not licensees of BioCryst) outside the Territory, and, to
the extent not prohibited by applicable Law, shall afford Shionogi’s
representatives an opportunity to attend and participate in all such meetings
with relevant Regulatory Authorities as observers, to the extent reasonably
practicable under the circumstances.
(d) JSC Oversight. In addition to Section 3.2(a), (b) and (c) above with respect
to Regulatory Filings and meetings with Regulatory Authorities, Shionogi’s
Development and Commercialization activities, including the content and subject
matter of, and strategy for, any MAA, all correspondence submitted to Regulatory
Authorities related to clinical trial design, all proposed labeling and labeling
discussions and decisions with Regulatory Authorities, and all post-Marketing
Approval labeling discussions and decisions with Regulatory Authorities
(including the final approved labeling), and post-Marketing Approval labeling
changes or expansions, in each case relating in any way to Licensed Product,
shall be subject to reasonable oversight by the JSC.
3.3 Cooperation. Each Party agrees to make its personnel reasonably available,
upon reasonable notice by the other Party, at their respective places of
employment to consult with the other Party on issues arising related to the
activities conducted in accordance with this Article 3 or otherwise relating to
regulatory matters involving the Licensed Product, including any request from
any Regulatory Authority, including regulatory, scientific, technical and
clinical testing issues, or otherwise. Each Party (the “Enabling Party”) agrees
to cooperate with the other (the "Filing Party”), at its request, to comply with
specific requests of a Regulatory Authority (such as requests to inspect
clinical trial sites), with respect to Data supplied or to be supplied by the
Enabling Party to the Filing Party for filing with such Regulatory Authority, or
with respect to Licensed Product supplied by the Enabling Party. The Enabling
Party shall ensure that its contractors likewise comply with this Section 3.3.
3.4 Use of Contractors. Subject to the terms of this Agreement, Shionogi shall
have the right to use the services of Third Party contractors, including
contract research organizations, contract sales forces and the like, to assist
Shionogi in fulfilling its obligations and exercising its rights under this
Agreement, provided that each such Third Party is bound by a written agreement,
that is consistent with terms of this Agreement, including confidentiality and
intellectual property ownership provisions consistent with those set forth
therein. Shionogi shall provide BioCryst with quarter annual updates of the
identity of all contractors who assist Shionogi in exercising its rights or
fulfilling its obligations hereunder. For the purposes of clarity, Shionogi
shall remain responsible for the performance by all such contractors.
3.5 Development Supply.
(a) From the Effective Date through ***, BioCryst will supply to Shionogi, at
Shionogi‘s expense, and Shionogi agrees to purchase exclusively from BioCryst,
(i) the Licensed Product (including its placebos if needed) for use in clinical
studies to be conducted in the Territory by or on behalf of (subject to the
terms of Section 3.4, above) Shionogi, and (ii) the Compound necessary for the
Development of the Licensed Product.

 

-10-



--------------------------------------------------------------------------------



 



(b) On ***, BioCryst will supply Shionogi with Compound (at Shionogi’s expense)
and Shionogi will have established the necessary resources to formulate Licensed
Product from Compound for clinical use. The Parties agree to evaluate in good
faith the above arrangement on an ongoing basis to ensure the timely progression
and development of the Licensed Product in the Territory.
(c) During the term of this Agreement, BioCryst shall supply to Shionogi, *** of
Compound (in such individual amounts and at such times as reasonably agreed upon
by the Parties) for Shionogi to use Diligent Efforts to develop an optimized
intramuscular formulation of the Compound for use by Shionogi in the Territory
and for use by BioCryst outside the Territory pursuant to Section 10.2. In
addition, if the Parties agree in writing that Shionogi may explore the
possibility to Develop New Formulations under mutually agreed conditions,
BioCryst shall also supply to Shionogi, *** (but upon such additional terms and
conditions as the Parties may agree), the Compound for Development of such New
Formulation. Both Parties understand and agree that there are no assurances that
Shionogi’s efforts will generate an optimized intramuscular formulation of the
Compound or lead to the successful Development of New Formulations.
(d) All Licensed Product and Compound delivered by BioCryst to Shionogi shall be
manufactured in accordance and in compliance with the specifications to be
determined by BioCryst; provided, however that BioCryst shall give due
consideration to revised specifications (if any) requested by Shionogi. BioCryst
shall carry out its responsibilities hereunder in conformance with cGMPs and all
other applicable Laws (all of the foregoing, in the United States). All supply
of Licensed Product and Compound shall be subject to the terms and conditions
set forth in this Section 3.5 and shall be subject to the terms and on prices as
attached in Schedule 3.5 hereto.
(e) BioCryst shall transfer to Shionogi the formulation and manufacturing
processes that (i) are maintained or subsequently developed or optimized by
BioCryst and (ii) are designed to ensure the quality of Licensed Product. All
transfer of such Know-How shall take place in Birmingham, Alabama unless
otherwise agreed upon by the Parties. If the transfer is to occur wholly or
partially outside of Birmingham, Alabama, then Shionogi shall promptly ***.
3.6 Commercial Supply. BioCryst will supply to Shionogi, at Shionogi’s expense,
and Shionogi agrees to purchase exclusively from BioCryst, Compound in bulk
powder form for purposes of Commercialization in the Territory. Such supply
shall be subject to the terms and on prices as attached in Schedule 3.5 hereto.
Shionogi shall be responsible for manufacturing Licensed Product from Compound
provided by BioCryst to Shionogi.
3.7 Covenant and Manufacturing Option. For the avoidance of doubt, the Parties
hereby agree that they intend that BioCryst supply, and Shionogi exclusively
purchase from BioCryst, Compound for all uses contemplated in this Agreement.
Shionogi hereby acknowledges and agrees that it has no rights to, and shall not
(and it and its Affiliates shall not otherwise) manufacture or have manufactured
or purchase from a Third Party Compound unless otherwise agreed in writing
between BioCryst and Shionogi. However, Shionogi shall have the option to
manufacture or have manufactured Compound for the Territory; ***. In the event
that Shionogi exercises such option to manufacture Compound, BioCryst shall
transfer to

 

-11-



--------------------------------------------------------------------------------



 



Shionogi all BioCryst Know-How or other technologies relating to manufacture of
the Compound. All transfer of such Know-How shall take place in Birmingham,
Alabama unless otherwise agreed upon by the Parties. If the transfer is to occur
wholly or partially outside of Birmingham, Alabama, then Shionogi shall ***. In
such event, all products Commercialized in the Field which derive from such
Compound shall be deemed for all purposes hereunder to be a Licensed Product.
ARTICLE 4
GOVERNANCE
4.1 Joint Steering Committee. Promptly following the Effective Date, but no
later than forty-five (45) days after the Effective Date, the Parties shall
establish a joint steering committee (the "Joint Steering Committee” or "JSC")
to oversee, review and coordinate the conduct and progress of the Development of
Licensed Product in the Territory. The JSC shall be responsible for, among other
things: annually reviewing and updating the Development Plan; monitoring the
competitive landscape for the Licensed Product in the Territory; and undertaking
such other matters as are specifically provided for the JSC under this
Agreement. Shionogi shall keep the JSC fully informed of progress and results of
its activities under the Development Plan through its members on the JSC and as
otherwise provided herein.
4.2 Committee Membership. The JSC shall be comprised of an equal number of
representatives from each of BioCryst and Shionogi. The exact number of such
representatives shall initially be three (3) for each of BioCryst and Shionogi,
or such other number as the Parties may agree. The initial members of the JSC
shall be as set forth on Exhibit A. Either Party may replace its respective
committee representatives at any time with prior written notice to the other
Party. Unless otherwise agreed, the JSC shall have at least one representative
with relevant decision-making authority from each Party such that the JSC is
able to effectuate all of its decisions within the scope of its
responsibilities. In the event a JSC member from either Party is unable to
attend or participate in a JSC meeting, the Party who designated such
representative may designate a substitute representative for the meeting in its
sole discretion.
4.3 Subcommittees. From time to time, the JSC may establish subcommittees to
oversee particular projects or activities, and such subcommittees will be
constituted as the JSC approves (each, a “Subcommittee”). If any Subcommittee is
unable to reach a decision on any matter after endeavoring in good faith for ***
to do so, such matter shall be referred to the JSC for resolution as provided in
Section 4.6.
4.4 Committee Co-Chairs. Each Party shall appoint one of its members to the JSC
to co-chair the JSC’s meetings (each, a “Co-Chair”). The Co-Chairs shall
(i) ensure the orderly conduct of the JSC’s meetings, (ii) attend each JSC
meeting (either in-person, videoconference or telephonically), and (iii) prepare
and issue written minutes of each meeting within thirty (30) days thereafter
accurately reflecting the discussions and decisions of such Committee. In the
event the Co-Chair from either Party is unable to attend or participate in a JSC
meeting, the Party who designated such Co-Chair may designate a substitute
Co-Chair for the meeting in its sole direction.

 

-12-



--------------------------------------------------------------------------------



 



4.5 Committee Meetings. The JSC shall meet quarterly, or as more or less often
as otherwise agreed by the Parties, and such meeting may be conducted by
telephone, videoconference or in person as determined by the Co-Chairs. As
appropriate, other employee representatives of the Parties may attend JSC
meetings as nonvoting observers if mutually agreed by the Parties. Each Party
may also call for special meetings of the JSC to resolve particular matters
requested by such Party and within the areas of responsibility of the JSC. Each
Co-Chair shall ensure that its JSC members receive adequate notice of such
meetings.
4.6 Decision Making. Decisions of the JSC shall be made by consensus of the
members present in person or by other means (e.g., teleconference) at any
meeting, with each Party having one vote. In order to make any decision, the JSC
must have present (in person, videoconference or telephonically) at least one
representative of each Party. All decisions of the JSC shall be consistent with
the Guiding Principle. Notwithstanding anything herein to the contrary, the JSC
shall have no authority to amend, modify or waive compliance with this
Agreement. In the event that the JSC cannot reach agreement with respect to any
matter that is subject to its decision-making authority, then the matter shall
be resolved pursuant to the provisions set forth in Article 15 (“Dispute
Resolution”).
4.7 Performance of Representatives. BioCryst and Shionogi shall cause each of
their representatives on the JSC and any other committee (including
Subcommittees) or team established under this Agreement to vote, and shall
otherwise perform their respective activities under this Agreement, in a good
faith manner consistent with the Guiding Principle.
4.8 Day-to-Day Decision-Making Authority. Shionogi shall have decision making
authority with respect to the day-to-day operations of the Development and
Commercialization of Licensed Product in the Territory, provided that such
decisions are not inconsistent with the Plans or the Guiding Principle, other
decisions of the JSC and any other committee (including Subcommittees) or team
established under this Agreement within the scope of their authority specified
therein, or the express terms and conditions thereof.
ARTICLE 5
DEVELOPMENT
5.1 General. Shionogi shall use Diligent Efforts to Develop in the Territory
Licensed Product for use in the Field, all in accordance with the Development
Plan. Shionogi shall be responsible for conducting, and shall use Diligent
Efforts to conduct, the activities set forth in the Development Plan to progress
and complete such activities within the timeframes set forth in the Development
Plan. Shionogi agrees not to perform, directly or indirectly (or through any
Third Party on behalf of Shionogi), any Development activities outside the
Territory with respect to any Licensed Product, and not to perform any
Development activities in or for use in the Territory with respect to any
Licensed Product except in accordance with the Development Plan or, in each
case, as otherwise provided herein. Shionogi shall pay due consideration to the
protocols and desired endpoints in the trials sponsored by BioCryst in preparing
the protocols for the clinical trials to be conducted by or on behalf of
Shionogi in the Territory.
5.2 Product Development outside the Territory. BioCryst shall have sole
decision-making authority with regard to the Development and Commercialization
of Licensed Products outside the Territory (and no rights under this Agreement
are granted to Shionogi outside the Territory).

 

-13-



--------------------------------------------------------------------------------



 



5.3 Development Reports. Within thirty (30) days after the end of each calendar
quarter, Shionogi shall prepare and provide to BioCryst a written report that
(i) summarizes the progress of the Development activities performed by Shionogi
hereunder during the preceding calendar quarter, (ii) identifies any issues or
circumstances of which it is aware that may prevent or adversely affect in a
material manner the activities under the Development Plan in the then-current
calendar quarter, and, to the extent reasonably practicable, (iii) identifies
steps that may be taken, or changes that may be made, to resolve such issues.
Shionogi shall maintain records in sufficient detail as will properly reflect
all work done in the performance of activities arising out of, in conducting, or
otherwise in connection with its Licensed Product Development activities.
Likewise, BioCryst shall prepare and provide to Shionogi a quarterly written
report summarizing the Development performed by BioCryst outside the Territory
in reasonable detail. To the extent known by BioCryst and permitted by its
licensees (and not otherwise prohibited by Law), BioCryst shall provide the
foregoing information to Shionogi relating to BioCryst’s licensees outside of
the Territory, provided that Shionogi shall keep such information strictly
confidential pursuant to Section 11.2. BioCryst shall also provide Shionogi with
its development plan and any amendment thereto in a timely manner.
5.4 Interactions Between Committees and Internal Teams. The Parties recognize
that while they will establish the various committees and teams for the purposes
hereof, each Party maintains internal structures (including its own committees,
teams and review boards) that will be involved in administering such Party’s
activities under this Agreement. The Parties shall establish procedures
(including the appointment of alliance managers) to facilitate communications
between the various committees and teams hereunder and the relevant internal
committee, team or board within the Party in order to maximize the efficiency of
the Parties’ activities pursuant to this Agreement. In addition, each of the
Joint Steering Committee and any subcommittee shall coordinate with each other
as appropriate.
5.5 Development Costs. Development Costs relating to the Licensed Product in the
Territory shall be borne 100% by Shionogi, subject to Section 2.5(c).
5.6 Clinical Milestone Events. Shionogi shall use Diligent Efforts to achieve
the events set forth in the table below (each a “Milestone Event”) by the date
set forth in the table below (each a “Milestone Date”) in furtherance of the
Development of the Licensed Products. The Parties agree that the JSC shall have
forty-five (45) days from the Effective Date to review, and comment on the
Milestone Events contained herein and shall use such Milestone Events contained
herein as a framework to create other more detailed steps it feels necessary to
Develop the Licensed Products. Any changes or additions to the Milestone Events
or Milestone Dates made by the JSC shall be made in good faith and shall be
consistent with the Guiding Principles and shall be included in the Development
Plan.

          Milestone Event   Milestone Date            
Submission of the first Phase II Clinical Trial protocol to MHLW or the
applicable Regulatory Authority in the Territory
    ***            
Submission of the first Phase III Clinical Trial protocol to MHLW or the
applicable Regulatory Authority in the Territory
    ***            
Submission of NDA to MHLW or the applicable Regulatory Authority in the
Territory
    ***  

 

-14-



--------------------------------------------------------------------------------



 



ARTICLE 6
COMMERCIALIZATION
6.1 General. Shionogi undertakes that it will Commercialize the Licensed
Products in the Territory and carry out its obligations hereunder in compliance
with all applicable Laws.
6.2 Commercialization Plan. Shionogi shall, beginning *** prior to the
anticipated date of Marketing Approval for a Licensed Product in the Territory
and continuing until the expiration of the term of this Agreement, prepare and
submit to BioCryst for its review and comment (which comments Shionogi shall
consider reasonably and in good faith), a Territory-wide plan for the
Commercialization of such Licensed Product in the Field following receipt of the
requisite Marketing Approval (a “Commercialization Plan”) covering in detail (to
the extent available) the *** period prior to the first anticipated date on
which such Licensed Product would be first shipped in commercial quantities for
commercial sale to Third Parties in the Territory, and providing general plans
(with an estimated Budget) for the *** period following such anticipated
shipping date. On or before December 15 of each calendar year, Shionogi shall
update each Commercialization Plan to include detailed plans for the following
calendar year (with an estimated Budget), and shall submit such updated
Commercialization Plan to BioCryst for its review and comment (which comments
Shionogi shall reasonably consider in good faith). Each Commercialization Plan
shall include a detailed description of each Commercialization activity to be
conducted in the Territory thereunder, including the following, as applicable:
(a) ***;
(b) ***;
(c) ***;
(d) ***;
(e) ***;

 

-15-



--------------------------------------------------------------------------------



 



(f) ***;
(g) ***;
(h) ***;
(i) ***
(j) ***.
6.3 Amendments. Shionogi shall review the Commercialization Plans on a regular
basis during each calendar year and shall promptly submit any significant
modifications of such plans to BioCryst for review and comment (which comments
Shionogi shall reasonably consider in good faith).
6.4 Promotional Material. No later than *** prior to the expected date of
National Health Insurance (NHI) price listing for the first Licensed Product in
the Territory, Shionogi shall provide BioCryst with a representative example of
its proposed major Promotional Material, and BioCryst shall have the right to
make comments or observations thereon within *** of its receipt thereof.
Thereafter, Shionogi shall provide BioCryst with a representative example of its
Promotional Material as soon as practicable after BioCryst’s written request,
such a request shall not be made more than once each calendar year, and BioCryst
shall have the right to make comments or observations thereon within *** of its
receipt thereof. Notwithstanding BioCryst’s right to make comments or
observations, and other than with respect to the BioCryst Logos (with respect to
which BioCryst shall have sole decision-making power, even with respect to
Shionogi’s Promotional Literature) all other decisions with respect to
Shionogi’s Promotional Material shall be made by Shionogi in its sole discretion
after in good faith taking into consideration BioCryst’s comments and
observations.
6.5 Costs of Commercialization. Shionogi shall be responsible for all costs
associated with the Commercialization of Licensed Products within the Territory.
6.6 Trademark. Shionogi shall have the right to select the trademark, from among
the stocks of trademarks of Shionogi or BioCryst to be used in connection with
the Commercialization of the Licensed Product in the Territory after paying due
consideration of the opinions of the JSC. If Shionogi selects a registered
trademark owned by BioCryst in the Territory, BioCryst shall grant to Shionogi a
royalty-free license to use such trademark for the Licensed Product in the Field
and in the Territory for the term of this Agreement upon such additional terms
as BioCryst may request. If Shionogi selects its own registered trademark for
use on Licensed Products in the Territory (the “Licensed Product Mark”), the
ownership of such Licensed Product Mark shall remain in Shionogi and such
Licensed Product Mark shall not be included in the BioCryst Marks.
6.7 Outside of Territory. Shionogi shall ensure that no Licensed Products are
Commercialized outside of the Territory. Shionogi shall ensure that no Licensed
Products are manufactured outside of the Territory, except as specifically
provided herein.

 

-16-



--------------------------------------------------------------------------------



 



ARTICLE 7
ADVERSE EVENT AND PRODUCT COMPLAINT REPORTING
7.1 By Shionogi. Shionogi will promptly (a) provide BioCryst with all Licensed
Product complaints, adverse event information and safety data from clinical
studies and Commercialization in its control; and (b) report all such adverse
events in the Territory in accordance with Laws, and provide such information to
BioCryst in such a manner and time so as to enable BioCryst to comply with all
applicable Laws outside the Territory. Shionogi shall maintain a Territory-wide
adverse event database for the Licensed Products and shall generate adverse
event reports for BioCryst’s use. BioCryst shall have free and unfettered access
to all data in such database. Shionogi shall be responsible for submitting
adverse events reports to the applicable Regulatory Authorities in the
Territory. Shionogi shall bear 100% of the costs of adverse events reporting and
of maintaining the Territory-wide adverse events database.
7.2 By BioCryst. BioCryst will promptly (a) provide Shionogi with all Licensed
Product complaints, adverse event information and safety data from clinical
studies and Commercialization in its control; and (b) report all such adverse
events outside the Territory in accordance with Laws, and provide such
information to Shionogi in such a manner and time so as to enable Shionogi to
comply with all applicable Laws in the Territory. BioCryst shall, at its own
cost, maintain a global adverse event database for the Licensed Products and
shall generate adverse event reports outside the Territory for Shionogi’s use.
Shionogi shall have free and unfettered access to all data in such database.
BioCryst shall be responsible for submitting adverse events reports to the
applicable Regulatory Authorities outside the Territory, with respect to which
BioCryst shall bear 100% of the costs.
7.3 Adverse Events and Reporting. As soon as reasonably practicable, but in no
event later than three (3) months after the Effective Date, the Parties shall
jointly establish, and mutually agree upon adverse event and complaint reporting
procedures which each Party must adhere to and shall execute a separate
agreement relating thereto. Such procedures shall at all times include any
measures necessary for each Party to fully comply with applicable Laws and such
procedures may be amended with the Parties’ mutual consent from time to time.
Such operating procedures and any material revisions to them shall be provided
to the JSC for review and comment before execution of the aforesaid agreement.
In addition, each Party shall promptly notify the other if such Party becomes
aware of any information or circumstance that is likely to have a material
adverse effect on the Development or Commercialization of the Licensed Products.
ARTICLE 8
INSURANCE
8.1 Shionogi shall obtain and maintain, during the term of this Agreement,
comprehensive general liability insurance, including products liability
insurance and coverage for clinical trials, with reputable and financially
secure insurance carriers in a form and at levels, respectively, that are
reasonable and customary in the pharmaceutical industry for companies of
comparable size and activities, but in any event shall be a minimum of *** per
occurrence with an annual aggregate limit of not less than ***. The premium of
any insurance will be borne by Shionogi. Such liability insurance shall be
maintained on an occurrence basis to provide

 

-17-



--------------------------------------------------------------------------------



 



such protection for *** after expiration or termination of this Agreement.
Shionogi shall furnish to BioCryst on request certificates issued by the
insurance company setting forth the amount of the liability insurance (or
evidence of self insurance). BioCryst shall receive thirty (30) days written
notice prior to termination or material reduction to the level of Shionogi’s
insurance policy as required by this Article 8.
ARTICLE 9
PAYMENTS
9.1 Signing Fee. Within *** of the Effective Date, in partial consideration for
the licenses and rights granted to Shionogi under this Agreement, Shionogi shall
pay or cause to be paid, a non-refundable, non-creditable payment of Fourteen
Million U.S. Dollars ($14,000,000) to BioCryst as a signing fee (the “Signing
Fee”).
9.2 Milestone Payments. As additional partial consideration for the licenses and
rights granted by BioCryst to Shionogi herein, Shionogi shall pay to BioCryst
the following one-time, non-refundable, non-creditable payments:
(a) ***. Notwithstanding the foregoing, in the event of bona fide extraordinary
circumstances relating to the profile of the Licensed Product which first arose
during the Phase *** Trial ***, the Parties will discuss in good faith extending
the period for payment under Section 9.2(a)(i), above, which in no event shall
exceed the *** of receipt of the final case report form from the Phase *** Trial
for a Licensed Product in the Territory. If such bona fide safety concern is
related to a formulation and Shionogi notifies BioCryst of its good faith
decision to re-conduct a Phase *** Trial with a newly developed formulation,
then the payment set forth in this Subsection 9.2 (a) shall be made no later
than the earlier of ***. If such newly developed formulation again demonstrates
in Phase *** Trial a bona fide safety concern after re-conducting Phase ***
Trial and Shionogi has again made the good faith decision to repeat Phase ***
Trial(s) with another newly developed formulation, ***.
(b) *** in the Territory for a Licensed Product.
(c) *** in the Territory.
9.3 Royalty Payments. In partial consideration for the licenses and rights
granted to Shionogi under this Agreement, Shionogi shall pay to BioCryst the
following royalty payments, which shall be paid within *** after the end of each
calendar quarter:
(a) for sales of Licensed Products to any Governmental Entity ( “Non-Commercial
Sales"), the greater of ***. For the purposes of this Agreement, “Adjusted Net
Sales” shall mean ***.
(b) for sales of Licensed Products to non-Governmental Entity parties
(“Commercial Sales”), royalty payments on incremental Net Sales according to the
following rates for the following ranges of Net Sales:
(i) ***.

 

-18-



--------------------------------------------------------------------------------



 



(ii) ***.
By way of example ***:

                  Amount of Net Sales   Royalty Rate     Royalty Payment        
           
***
    * **%     * **                  
***
    * **%     * **                  
***
            * **

(c) Term. The term for the obligations to pay royalties under this Section 9.3
shall expire on the date that is the later of (i) ***. If the royalty
obligations in this Section 9.3(c) are prohibited by applicable Law, then the
royalty obligations shall continue until such time as the obligation is
prohibited by applicable Law.
(d) Patent Coverage Adjustment. If there is no Valid Claim that, but for this
Agreement would be infringed by the manufacture, use or sale of Licensed Product
in the Territory, then the royalty obligations from Shionogi to BioCryst shall
be reduced by ***. If there is a Valid Claim, and if
(i)
***                    , then ***
(ii)
***
Where :

  •   GPS = the number of units of Generic Products sold in the Territory for a
given period; and     •   LPS = the number of units of Licensed Products sold in
the Territory for a given period.

For purposes of this Section 9.3(d) the number of “units” sold shall be
appropriately adjusted to account for units of varying volumes.
(e) Third Party Rights.

 

-19-



--------------------------------------------------------------------------------



 



(i) New Formulations. In the event Third Party Intellectual Property Rights are
necessary (or desired by Shionogi) in order to Develop or Commercialize New
Formulations of Licensed Products in the Territory and BioCryst desires to
obtain a license to such Third Party Intellectual Property Rights for outside
the Territory, Shionogi shall procure a worldwide license to such Intellectual
Property Rights from such Third Party (each, a “Third Party New Formulations
License”). Shionogi agrees (a) to keep BioCryst apprised of and involved in the
negotiations of such license, (b) to take into consideration BioCryst’s requests
regarding the same, and (c) not to execute any agreement for a Third Party New
Formulations License with such Third Party without obtaining BioCryst’s prior
consent on the terms and conditions of such agreement which relate to the
license outside the Territory. If BioCryst obtains rights under the Third Party
New Formulations License outside the Territory, BioCryst shall bear royalties
and other payments owed to the licensing Third Party of such Third Party
Intellectual Property Rights outside the Territory. The Parties agree that no
royalty offset (described in Section 9.3(e)(ii), below) shall be available to
Shionogi for payments made under Third Party New Formulations Licenses.
(ii) Royalty Offset. In the event that, Shionogi, in order to exploit the
licenses and rights granted to it under Section 2.1 hereof, actually makes
royalty or other payments to one or more Third Parties (“Third Party Payments”)
as consideration for a license to Intellectual Property Rights of such Third
Parties, in the absence of which the importation or use of Compound or
manufacture, use or sale of Licensed Product could not legally be made in the
Territory due to the infringement of valid claims in such Intellectual Property
Rights of such Third Parties, then Shionogi shall have the right to reduce the
royalties otherwise due to BioCryst pursuant to this Section 9.3 for such
Licensed Product by *** of such Third Party Payments. Notwithstanding the
foregoing, the offset set forth in this Section 9.3(e) (ii) shall in no event
reduce the royalty for Licensed Product in the Territory by *** of the royalty
rate otherwise due to BioCryst pursuant to this Section 9.3.
(f) Royalty Reports. All royalty payments shall be accompanied by a written
report from Shionogi to BioCryst, showing for the calendar quarter for which
such payment applies, in U.S. Dollars, all information required by BioCryst to
verify the royalty payments payable hereunder, including but not limited to the
information set forth on Schedule 9.3(f) and any other information customary
with industry standards of the Territory.
9.4 One-time Net Sales Milestone Payments for Sales of Licensed Products. In
partial consideration for the licenses and rights granted to Shionogi under this
Agreement, Shionogi shall pay or cause to be paid, to BioCryst within *** of the
first achievement of the following milestones, the following one-time,
non-refundable, non-creditable payments in the amounts set forth next to such
milestone:

      Cumulative Calendar Year Net Sales     including both Non-Commercial Sales
    and Commercial Sales   Payment (in U.S. Dollars)      
• ***
  • ***      
• ***
  • ***

 

-20-



--------------------------------------------------------------------------------



 



      Cumulative Calendar Year Net Sales     including both Non-Commercial Sales
    and Commercial Sales   Payment (in U.S. Dollars)      
• ***
  • ***      
• ***
  • ***      
Total Commercial Sales Milestone Payments:
  $95 million

9.5 Payments for Clinical and Commercial Supply. In consideration for the supply
of Licensed Product and Compound for Development and commercial use, Shionogi
shall pay to BioCryst an amount equal to ***.
9.6 Payments; Foreign Exchange. All amounts referenced herein are in United
States Dollars. Unless otherwise specified, all payments under this Agreement
shall be made within thirty (30) days of the date of invoice, in U.S. Dollars,
by wire transfer to a bank and to an account designated by BioCryst. Any payment
amount, or any component used to calculate a payment amount, computed in a
currency other than the U.S. Dollar shall be converted into U.S. Dollars at the
exchange rate for transfers from such currency to U.S. Dollars as quoted by ***
on the business day immediately prior to the payment day. Any payments or
portions thereof due hereunder which are not paid when due shall bear interest
equal to the lesser ***. This Section 9.6 shall in no way limit any other
remedies available to either Party. Other than as set forth herein or except in
the case of overpayment, all payments hereunder shall be non-refundable and
non-creditable.
9.7 Taxes. The Parties agree that all amounts due by Shionogi to BioCryst under
this Agreement shall be treated as “royalties” for purposes of the U.S. Japan
Income Tax Treaty. Accordingly, all payments hereunder shall be made free and
clear, and without deduction or withholding, of any present or future taxes,
duties, levies and other similar charges, including related interest, additions
to tax and penalties (“Taxes”). ***.
9.8 Audit Rights. Each Party shall have the right, at its own expense, to
inspect the other Party’s relevant financial books and records through an
independent certified public accountant designated by the auditing Party and
reasonably acceptable to the Party being audited upon at least fifteen (15) days
advance written notice for the purpose of confirming the audited Party’s
compliance with the terms herein. Each Party and its Affiliates shall keep full,
true and accurate books of account containing all particulars that may be
necessary for the purpose of calculating all royalties and other payments
payable under this Agreement and shall retain such books of account for a
minimum of *** after the applicable reporting period. Audit results and findings
shall be shared by the auditing Party with the audited Party. If the audit
reveals an underpayment, the audited Party shall make up such underpayment
within thirty (30) days, plus interest at the rate of ***. If the audit reveals
an overpayment, the auditing Party shall return such overpayment within thirty
(30) days. If the audit reveals an underpayment or overpayment in the amount of
*** for any calendar quarter, then the audited Party shall reimburse the
auditing Party for the costs of the audit. Notwithstanding the foregoing, any
audit of BioCryst shall be limited to the books and records necessary in order
to verify the calculation of COGS.

 

-21-



--------------------------------------------------------------------------------



 



ARTICLE 10
INTELLECTUAL PROPERTY
10.1 Prosecution and Maintenance of BioCryst Patents. BioCryst shall prosecute
and maintain the BioCryst Patents as BioCryst reasonably determines. As between
BioCryst and Shionogi, BioCryst shall determine whether, where and when to
maintain any of the BioCryst Patents and to file any patent applications
included in the BioCryst Patents and, if it determines to take any action, it
shall do so at its own cost and expense. However, with respect to the BioCryst
Patent Japanese *** (“Core Patent”), BioCryst undertakes to prosecute and
maintain such Core Patent in the Territory and shall provide Shionogi with
copies of all material communications received from or filed in patent office(s)
in the Territory. In the event that BioCryst determines not to continue to
prosecute or maintain any of the BioCryst Patents, BioCryst shall notify
Shionogi not less than *** before any relevant deadlines. Thereafter, Shionogi
shall have the right to pursue at its sole cost and discretion the prosecution
or maintenance of such patent application or patent. The Parties shall
reasonably cooperate with each other in gaining patent term extension(s) or the
like applicable to the BioCryst Patents in the Territory.
10.2 Inventions. The ownership of any improvements to the BioCryst Intellectual
Property Rights (including any Patents and any other BioCryst Intellectual
Property Rights, whether patentable or not) that include, are based on, or are
derived from, Compound or Licensed Product (or the Development or
Commercialization thereof), BioCryst Patents or the BioCryst Know-How, including
but not limited to the Shionogi Know-How (“Agreement Improvements”, which for
the avoidance of doubt shall include Intellectual Property Rights underlying New
Formulations and shall include the Licensed Product Mark) shall be determined in
accordance with the laws of inventorship of the United States. Shionogi hereby
grants to BioCryst an irrevocable, exclusive, worldwide, perpetual,
royalty-free, fully paid up, transferable and sublicensable right under
Shionogi’s interest in Agreement Improvements (including without limitation to
Shionogi’s interest in joint inventions made with BioCryst) to make, have made,
use, sell, import, have imported, and otherwise fully commercially exploit such
inventions outside of the Territory in all fields and inside the Territory
outside of the Field (it being understood that the Licensed Product Mark shall
not be used by BioCryst inside the Territory). Notwithstanding the foregoing, in
the case that Agreement Improvements are relevant to Compound or Licensed
Products (including New Formulations) and also other products, technology or
applications, then the foregoing license grant shall be deemed to be
non-exclusive.
10.3 Infringement by Third Party.
(a) Each Party shall notify the other Party promptly of any conduct on the part
of Third Parties that it deems to be a potential infringement, misappropriation,
act of unfair competition, dilution or other violation of the BioCryst
Intellectual Property Rights.

 

-22-



--------------------------------------------------------------------------------



 



(b) BioCryst will have the first right, in its sole discretion and expense, to
take any and all action it deems necessary to stop such violation, including the
bringing of an action based on the BioCryst Intellectual Property Rights or for
unfair competition with respect thereto. BioCryst will exclusively control the
prosecution or settlement of any such action and will bring such action in the
name of BioCryst only or in the name of both BioCryst and Shionogi. Shionogi
shall have the right (but not obligation) to participate in such action through
its own counsel at Shionogi’s cost. If BioCryst does not take any action to stop
such violation within sixty (60) days from the date when either of BioCryst or
Shionogi notifies the other Party of such violation, Shionogi shall have the
right (but not obligation) to take any and all action it deems necessary to stop
such violation. In either case, the Parties shall provide all reasonable
assistance to each other and reasonably cooperate to prosecute or settle such
action. Each of BioCryst and Shionogi shall recover their respective actual
out-of-pocket expenses or equitable proportions thereof associated with any such
action or settlement thereof from any monetary proceeds, damages and other
relief obtained by BioCryst and/or Shionogi. Any excess amount shall be retained
by the Party in charge of the enforcement action; provided, however, that if
such party is Shionogi, all such proceeds shall be deemed to be “Net Sales”
under the terms of this Agreement, for which a royalty shall be paid to
BioCryst.
(c) In the event that any action is brought against BioCryst or Shionogi or any
Affiliate of either Party alleging the violation of the Intellectual Property
Rights of a Third Party by reason of the Development, manufacture or
Commercialization of Compound and/or Licensed Product in the Field and in the
Territory, Shionogi shall have the first right, but not the obligation, to
defend itself and BioCryst in such action at its sole expense. BioCryst shall
have the right to participate in such action through its own counsel at
BioCryst’s cost. The Parties shall provide all reasonable assistance to each
other and reasonably cooperate to defend or settle such action. Neither Party
shall assert counterclaims based on the BioCryst Intellectual Property Rights,
or compromise, settle or otherwise dispose of any such action without the other
Party’s advice and prior consent, provided that the Party not defending the
action shall not unreasonably withhold its consent to any settlement which does
not have a material adverse effect on its business.
ARTICLE 11
PUBLICITY; CONFIDENTIALITY
11.1 Publicity.
(a) Oversight by Communications Subcommittee. The JSC shall constitute a
Communications Subcommittee. Prior to communicating or disclosing any
publications, abstracts, scientific presentations, websites, press releases or
other disclosures relating to the relationship of the Parties, each Party shall
submit to the Communications Subcommittee a copy of such communication or
disclosure for review in accordance with this Agreement and guidelines
established by the Communications Subcommittee. Such guidelines shall include
among other things a process for ensuring submission of all such communications
and disclosures by the Parties to the Communications Subcommittee reasonably in
advance of disclosure to allow sufficient time for review, including the
preparation of a communications calendar that anticipates disclosures expected
to be made during the following calendar quarter. If the Communications
Subcommittee is unable to agree upon the acceptability of a public disclosure
after endeavoring to do so in good faith, BioCryst’s Co-Chair shall have the
right to cast the deciding vote.

 

-23-



--------------------------------------------------------------------------------



 



(b) Prior Review. Each Party may disclose results and significant developments
regarding Licensed Product and other activities in connection with this
Agreement from time to time only with the approval of the other Party, which
approval shall not be unreasonably withheld, conditioned or delayed. Such
disclosures may include achievement of significant events in the research,
Development (including regulatory process), manufacture or Commercialization of
Licensed Product under this Agreement or the receipt of material payments. When
a Party (the “Requesting Party”) elects to make any such public disclosure under
this Section 11.1(b), it will give the other Party (the “Cooperating Party”)
through its Communications Subcommittee representatives, a copy of any such
statement and at least five (5) business days to review and comment on such
statement, it being understood that if the Cooperating Party does not notify the
Requesting Party in writing within such five (5) business day period of any
objections, such disclosure shall be deemed approved, and in any event the
Cooperating Party shall work diligently and reasonably to agree on the text of
any proposed disclosure in an expeditious manner. The principles to be observed
in such disclosures shall be accuracy, compliance with applicable Law and
regulatory guidance documents, and reasonable sensitivity to potential negative
reactions of the FDA and/or the MHLW or the applicable Regulatory Authority in
the Territory (and their foreign counterparts).
(c) Publications. Except as required by applicable Law or court order, any
publication or presentation of Confidential Information (as defined below),
including studies or clinical trials carried out by a Party or the Parties under
this Agreement shall be subject to the oversight and guidelines of the
Communications Subcommittee. The Communications Subcommittee shall establish,
promptly after the Effective Date, guidelines that (i) allow for each Party’s
timely review of all such publications or presentations, (ii) provide for
protection of Confidential Information and ensure coordination with other
applicable joint-committees prior to any disclosure of protectable subject
matter, and (iii) ensure that all such publications and presentations are
consistent with good scientific practice and accurately reflect work done and
the contributions of the Parties. Unless otherwise mutually agreed upon by the
Parties, (A) the Party desiring to publish or present any (the “Publishing
Party”) shall transmit to the other Party (the “Reviewing Party”) for review and
comment a copy of the proposed publication or presentation, at least *** prior
to the submission of the proposed publication or presentation to any Third
Party; (B) the Publishing Party shall postpone the publication or presentation
for up to an additional *** upon request by the Reviewing Party in order to
allow the Reviewing Party to consider appropriate patent applications or other
protection to be filed on information contained in the publication or
presentation; (C) upon request of the Reviewing Party, the Publishing Party
shall remove all Confidential Information of the Reviewing Party from the
information intended to be published or presented; and (D) the Publishing Party
shall consider all reasonable comments made by the Reviewing Party to the
proposed publication or presentation. For the avoidance of doubt, no restriction
set forth in this Section 11.1 shall apply to BioCryst’s actions outside the
Territory.

 

-24-



--------------------------------------------------------------------------------



 



11.2 Confidential Information; Exceptions. Except to the extent expressly
authorized by this Agreement or otherwise agreed in writing, the Parties agree
that the receiving Party shall keep confidential and shall not publish or
otherwise disclose or use for any purpose other than as provided for in this
Agreement any confidential and proprietary information or materials of the other
Party furnished to it by the other Party or learned by it from or through its
exercise of its rights pursuant to this Agreement (collectively, “Confidential
Information”) during the term hereof and for a period of five (5) years
following the termination of this Agreement; provided, however, that the
obligation to keep a Party’s trade secrets confidential shall survive for such
time as such information remains a protected trade secret. For the avoidance of
doubt, Agreement Improvements shall be deemed to be the Confidential Information
of both Parties. Notwithstanding the foregoing, Confidential Information shall
not include any information to the extent that it can be established by written
documentation of the receiving Party that such information:
(a) was already known to the receiving Party, other than under an obligation of
confidentiality (except to the extent such obligation has expired or an
exception is applicable under the relevant agreement pursuant to which such
obligation established), at the time of disclosure;
(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving Party;
(c) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement; or
(d) was disclosed to the receiving Party, other than under an obligation of
confidentiality (except to the extent such obligation has expired or an
exception is applicable under the relevant agreement pursuant to which such
obligation established), by a Third Party who had no obligation to the
disclosing Party not to disclose such information to others.
11.3 This Agreement. Each of the Parties agrees not to disclose to any Third
Party the terms and conditions of this Agreement without the prior approval of
the other Party, except (i) to advisors (including attorneys and accountants) on
a need to know basis, in each case under circumstances that reasonably ensure
the confidentiality thereof, or (ii) under circumstances that reasonably ensure
the confidentiality of the information, to the extent necessary to comply with
the terms of agreements with Third Parties existing as of the Effective Date;
provided, however, that if a Party is required by Law to make any such
disclosure of the terms or conditions of this Agreement, it will give reasonable
advance notice to the other Party of such disclosure requirement and will use
its reasonable efforts to secure confidential treatment of the terms and
conditions which the Parties agree should be maintained as confidential. In
addition to the foregoing, with respect to complying with the disclosure
requirements of the U.S. Securities and Exchange Commission, the Financial
Services Agency of Japan (collectively the “Securities Authorities”) in
connection with any required filing with any of the Securities Authorities of
this Agreement, the filing Party shall provide to the other Party a copy of the
proposed filing and the Parties shall work cooperatively in good faith, taking
into consideration the other Party’s suggestions, regarding the text of the
disclosure as well as information for which the filing Party will seek to obtain
confidential treatment. Notwithstanding the foregoing, the Parties shall agree
upon and release a mutual press release to announce the effectiveness of this
Agreement together with a corresponding Question & Answer outline for use in
responding to inquiries about the Agreement; thereafter, the Parties may each
disclose to Third Parties the information contained in such press release and
Question & Answer outline without the need for further approval by the other.

 

-25-



--------------------------------------------------------------------------------



 



11.4 Authorized Disclosure. Except as expressly provided otherwise in this
Agreement, each Party may use and disclose Confidential Information of the other
Party as follows: (i) under appropriate confidentiality provisions substantially
equivalent to those in this Agreement, in connection with the performance of its
obligations or as reasonably necessary or useful in the exercise of its rights
under this Agreement in complying with the terms of agreements with Third
Parties existing as of the Effective Date; (ii) to the extent such disclosure is
reasonably necessary in filing or prosecuting patent, copyright and trademark
applications in accordance with this Agreement, prosecuting or defending
litigation, complying with applicable governmental regulations, obtaining
regulatory approval or fulfilling post-approval regulatory obligations, or
otherwise required by Law, provided, however, that if a Party is required by Law
to make any such disclosure of the other Party’s Confidential Information it
will, except where impracticable for necessary disclosures (for example, in the
event of medical emergency), give reasonable advance notice to the other Party
of such disclosure requirement and, except to the extent inappropriate in the
case of patent applications, will use its reasonable efforts to secure
confidential treatment of such Confidential Information required to be
disclosed; (iii) in communication with advisors (including lawyers and
accountants) on a need to know basis, in each case under appropriate
confidentiality provisions substantially equivalent to those of this Agreement;
or (iv) to the extent mutually agreed to by the Parties. Notwithstanding the
foregoing and for the avoidance of doubt, Shionogi acknowledges and agrees that
BioCryst may disclose to the U.S. Government or other Regulatory Authority all
Data received from Shionogi; provided, however, that in the event BioCryst
intends to disclose the Data or information (including databases) under a
different process than the process applied by Shionogi in its protocol, CSR
and/or analytical report, then BioCryst shall obtain Shionogi’s consent prior to
such disclosure.
ARTICLE 12
SHIONOGI OPTION TO LICENSE OTHER PRODUCTS
12.1 Right of First Negotiation. BioCryst hereby grants ***.
12.2 ***.
ARTICLE 13
REPRESENTATIONS, WARRANTIES AND COVENANTS
13.1 By BioCryst. BioCryst hereby represents and warrants to, and covenants
with, Shionogi as follows:
(a) BioCryst is duly organized and validly existing under the Laws of its
jurisdiction of incorporation and has full corporate power and authority, and
has taken all corporate action necessary, to enter into and perform its
obligations under this Agreement.

 

-26-



--------------------------------------------------------------------------------



 



(b) This Agreement is a legal, valid and binding obligation of BioCryst,
enforceable against BioCryst in accordance with its terms. Neither the execution
and delivery of this Agreement by BioCryst, nor the performance by BioCryst of
its obligations hereunder, conflicts with any agreement, instrument or
understanding, oral or written, by which BioCryst is bound.
(c) To BioCryst’s knowledge, no authorization, consent, approval, license,
exemption of or filing or registration with any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, under any applicable Law currently in effect, is required in connection
with the execution and delivery of this Agreement by BioCryst, or the
performance by BioCryst of its obligations hereunder.
(d) BioCryst has sufficient right in and to BioCryst Patents and BioCryst
Know-How to enable it to carry out its obligations under this Agreement. To its
best knowledge, BioCryst has not committed and shall not commit any breach of
the Pre-Existing Third Party License which will lead to a forfeiture of the
rights granted under this Agreement.
(e) BioCryst has not been debarred or the subject of debarment proceedings by
any Regulatory Authority. BioCryst shall not knowingly use in connection with
the Development of Licensed Product any employee, consultant or investigator
that has been debarred or the subject or debarment proceedings by any Regulatory
Authority.
(f) BioCryst shall use diligent efforts in carrying out its obligations pursuant
to this Agreement, consistent with all applicable United States Laws and highest
industry standards.
13.2 By Shionogi. Shionogi hereby represents and warrants to, and covenants
with, BioCryst as follows:
(a) Shionogi is duly organized and validly existing under the Laws of its
jurisdiction of incorporation and has full corporate power and authority, and
has taken all corporate action necessary, to enter into and perform its
obligations under this Agreement.
(b) This Agreement is a legal, valid and binding obligation of Shionogi,
enforceable against Shionogi in accordance with its terms. Neither the execution
and delivery of this Agreement by Shionogi, nor the performance by Shionogi of
its obligations hereunder, conflicts with any agreement, instrument or
understanding, oral or written, by which Shionogi is bound.
(c) To Shionogi’s knowledge, no authorization, consent, approval, license,
exemption of or filing or registration with any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, under any applicable Law currently in effect, is required in connection
with the execution and delivery of this Agreement by Shionogi, or the
performance by Shionogi of its obligations hereunder.
(d) Neither Shionogi nor any of its Affiliates have been debarred or the subject
of debarment proceedings by any Regulatory Authority. Neither Shionogi nor any
of its Affiliates shall use in connection with the Development of Licensed
Product any employee, consultant or investigator that has been debarred or the
subject or debarment proceedings by any Regulatory Authority.

 

-27-



--------------------------------------------------------------------------------



 



(e) Shionogi shall use Diligent Efforts in carrying out its obligations pursuant
to this Agreement, consistent with all applicable Laws and highest industry
standards.
13.3 Disclaimer. ALL PATENTS, KNOW-HOW, DATA AND OTHER INTELLECTUAL PROPERTY
RIGHTS, AND ALL LICENSED PRODUCT AND COMPOUND PROVIDED HEREUNDER IS PROVIDED
AS-IS. NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY WITH REGARD TO ANY
PATENT, KNOW-HOW, DATA, LICENSED PRODUCT, COMPOUND OR OTHERWISE IN CONNECTION
WITH THIS AGREEMENT EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT. EXCEPT
AS EXPRESSLY PROVIDED IN THIS AGREEMENT, EACH PARTY DISCLAIMS, AND WAIVES ALL
WARRANTIES OF AND TO, THE OTHER, EXPRESS OR IMPLIED, ARISING BY LAW OR
OTHERWISE, WITH RESPECT TO ANY LICENSED PRODUCT, BIOCRYST INTELLECTUAL PROPERTY
RIGHTS OR OTHERWISE IN CONNECTION WITH THIS AGREEMENT, INCLUDING, BUT NOT
LIMITED TO, ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OR DEALING
OR USAGE OF TRADE, AND ANY IMPLIED WARRANTY OF NONINFRINGEMENT.
OTHER THAN IN CONNECTION WITH A PARTY’S INDEMNITY OBLIGATIONS, A BREACH OF THE
LICENSE GRANTS TO SHIONOGI OR IN CONNECTION WITH AN INDEMNIFYING PARTY’S
INDEMNITY OBLIGATIONS UNDER THIS AGREEMENT, IN NO EVENT SHALL EITHER PARTY BE
LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL,
EXEMPLARY, SPECIAL OR PUNITIVE DAMAGES WHATSOEVER RESULTING OR ARISING FROM ANY
CAUSE OR CLAIM WHATSOEVER, WHETHER BY TORT, OR CONTRACT OR OTHERWISE, INCLUDING
BUT NOT LIMITED TO LOSS OF PROFITS AND LOSS OF SAVINGS, BUSINESS DATA, OR
GOODWILL. SHIONOGI’S SOLE AND EXCLUSIVE REMEDY FOR DAMAGES RELATING TO LICENSED
PRODUCT OR COMPOUND SUPPLIED BY BIOCRYST SHALL BE REPLACEMENT BY BIOCRYST OF ANY
NON-CONFORMING MATERIAL.
13.4 Compliance with Laws. Shionogi understands and acknowledges that BioCryst
is subject to regulation by agencies of the U.S. Government, including, but not
limited to, the U.S. Department of Commerce and the U.S. Treasury Department’s
Office of Foreign Assets Control, both of which regulate the import, export and
diversion of certain products and technology from and to certain countries. Any
and all obligations of BioCryst to provide the Compound or Licensed Product, as
well as any other technical information or assistance, and all rights on the
part of Shionogi to perform its obligations hereunder, shall be subject in all
respects to such United States laws and regulations as shall from time to time
govern the license and delivery of technology and products abroad by persons
subject to the jurisdiction of the United States, including but not limited to
regulations promulgated under Executive Order No. 12924 of August 19, 1994
issued pursuant to the President’s authority under the International Emergency
Economic Powers Act, Title 50 U.S. C., Chapter 35, Section 1701 et seq. and
those contained in Title 31, Part 500 of the U.S. Code of Federal Regulations.
Shionogi agrees to cooperate with BioCryst including, without limitation,
providing required documentation, in

 

-28-



--------------------------------------------------------------------------------



 



order to comply with any and all applicable United States Laws and regulations.
Shionogi warrants that it shall comply with all United States Laws and
regulations governing exports in effect from time to time that are applicable to
BioCryst as if such laws and regulations were applicable to Shionogi. In the
event any rights or obligations hereunder are or become illegal or the subject
of sanctions or restrictions, then BioCryst shall have the right, in its sole
discretion, to terminate, without penalty and immediately upon written notice,
the provisions of this Agreement which in BioCryst’s sole discretion relate to
such restrictions.
ARTICLE 14
TERM AND TERMINATION
14.1 Term. The term of this Agreement shall commence on the Effective Date and
shall continue unless terminated pursuant to this Article 14.
14.2 Termination By BioCryst. Without limiting any other rights or remedies
either Party may have under this Agreement or otherwise, BioCryst shall have the
right to terminate this Agreement upon notice to Shionogi at any time in the
event that the Pre-Existing Third Party License is terminated (or modified to an
extent that BioCryst cannot perform its obligations hereunder), or if any of the
following shall occur:
(a) if Shionogi breaches, in any material respect, any of its representations,
warranties or obligations under this Agreement, and, if curable, such breach is
not cured within thirty (30) days after Shionogi’s receipt of written notice of
such breach; or
(b) if Shionogi suffers an Insolvency Event.
14.3 Termination By Shionogi.
(a) Termination for Breach. Without limiting any other rights or remedies either
Party may have under this Agreement or otherwise, Shionogi shall have the right
to terminate this Agreement upon written notice to BioCryst, if BioCryst
breaches, in any material respect, any of its representations, warranties or
obligations under this Agreement, and, if curable, such breach is not cured
within thirty (30) days after BioCryst’s receipt of written notice of such
breach.
(b) Termination without Cause. Shionogi shall have the right to terminate this
Agreement at any time at its discretion by providing BioCryst with *** prior
written notice. Shionogi agrees to terminate this Agreement pursuant to this
Section 14.3(b) in the event that, at any time, Shionogi does not plan to
exercise, or has not exercised, or will not exercise, Diligent Efforts to
Develop or Commercialize Licensed Products.
14.4 Effect of Termination.
(a) The termination or expiration of this Agreement shall not affect any payment
of any debts or obligations accruing prior to such date of termination or
expiration. Sections *** shall survive the termination or expiration of this
Agreement.

 

-29-



--------------------------------------------------------------------------------



 



(b) Furthermore, upon termination of this Agreement all licenses and rights
granted to Shionogi shall terminate, and Shionogi shall terminate all activities
related to the Development and Commercialization of Licensed Products, cease all
use of the BioCryst Intellectual Property Rights, and shall return to BioCryst
all documents (including copies) of any kind concerning the Compound, BioCryst
Intellectual Property Rights or the Licensed Products and other Confidential
Information received from BioCryst or otherwise created in the course of
performing this Agreement. Shionogi shall promptly destroy all Compound and
Licensed Product which it holds in stock at the time of such termination or
expiration of this Agreement. Shionogi shall promptly and diligently provide to
BioCryst all assistance reasonably necessary in order to assist BioCryst in
transitioning and assigning to BioCryst all aspects of the Parties’ relationship
hereunder, including but not limited to all work in progress, regulatory
submissions, Agreement Improvements and Shionogi Know-How to BioCryst. For the
avoidance of doubt, and in consideration for BioCryst’s granting the New NI
Compound option to Shionogi, Shionogi hereby assigns to BioCryst all
Intellectual Property Rights in the Agreement Improvements (to the extent that
such Agreement Improvements are solely related to the Compound and/or Licensed
Product; and to the extent such Agreement Improvements are not solely related to
the Compound and/or Licensed Product, Shionogi will and hereby does grant to
BioCryst an irrevocable, non-exclusive, worldwide, perpetual, royalty-free,
fully paid up, transferable and sublicensable right under Shionogi’s interest in
such Agreement Improvements), and agrees to take all further actions reasonably
requested by BioCryst to perfect such assignment and vest the rights assigned to
BioCryst in BioCryst or its designee(s). Shionogi shall pay to BioCryst any and
all amounts already due under this Agreement and transfer and assign to BioCryst
any Regulatory Filings relating to the Licensed Product that are in Shionogi’s
possession (including and but not limited to any IND, MAA, Marketing Approval or
any approval for any product labeling or Promotional Materials owned by or held
in the name of Shionogi or its Affiliates), including the ownership thereof.
(c) In the event of termination of this Agreement by a Party for the other
Party’s uncured material breach, such termination shall not affect the
terminating Party’s right to claim damages against the breaching Party for such
breach. In the event the non-breaching Party waives its right under Section 14.3
to terminate, such non-breaching Party shall not be prevented from seeking
damages for a material breach by the breaching Party during the Term of this
Agreement.
ARTICLE 15
DISPUTE RESOLUTION
15.1 General. Any dispute or disagreement between the Parties arising out of,
under or in connection with this Agreement shall be settled in accordance with
this Article 15.
15.2 Informal Mediation. In the event any dispute or disagreement between the
Parties arises out of, under or in connection with this Agreement, either Party
shall submit the dispute to the following executives for resolution: for
BioCryst, Senior Executive Officer responsible for corporate development (or
such successor as may be named by BioCryst); for Shionogi: General Manager of
License Department responsible for alliance management (or such successor as may
be named by Shionogi). Such executives shall work together in good faith for a
period of *** to resolve the dispute.

 

-30-



--------------------------------------------------------------------------------



 



15.3 Escalation. In the event that a dispute is not resolved pursuant to the
provisions of Section 15.2, above, the dispute or disagreement shall be
submitted to the Senior Officers (defined below) for resolution. In such event,
either Party, by written notice to the other Party, may formally request that
the dispute be resolved by the Senior Officers, specifying the nature of the
dispute with sufficient specificity to permit adequate consideration by the
Senior Officers. The Parties shall cause their respective Senior Officers to use
commercially reasonable efforts to resolve the referred dispute in good faith
within *** of receiving such written notification, including, without
limitation, by means of a face-to-face meeting if requested by either Party.
“Senior Officers” means, for Shionogi, the Senior Executive Officer or similar
ranking officer, and for BioCryst, the CEO or similar ranking officer.
15.4 Arbitration. Any disputes, controversies between the Parties arising under
or in connection with this Agreement not resolved through the procedures set out
in the preceding clauses of this ARTICLE 15 shall be finally settled by
arbitration without the right to appeal, in New York City, if requested by
Shionogi, or in Osaka, if requested by BioCryst, before a panel of three (3)
arbitrators under the Rules of the International Chamber of Commerce (“ICC
Rules”), which Rules are deemed to be incorporated by reference to this clause.
Each Party shall nominate an arbitrator, and the Party-nominated arbitrators
shall agree upon the third arbitrator who will be the chair of the arbitrate
tribunal. If the two Party-nominated arbitrators are unable to agree upon the
chair, the chair shall be selected as provided in the ICC Rules. The arbitration
award shall be binding upon the Parties and enforceable by any court of
competent jurisdiction. The arbitration award shall include an award as to costs
including attorney fees. These provisions shall not prevent a Party from making
application to any court of competent jurisdiction seeking equitable relief in
case of urgency.
15.5 No Arbitration of Intellectual Property Issues. Notwithstanding anything to
the contrary contained herein, unless otherwise agreed by the Parties, disputes
relating to Intellectual Property Rights shall not be subject to arbitration,
and shall be submitted to a court of competent jurisdiction.
ARTICLE 16
INDEMNIFICATION
16.1 Indemnification by Shionogi. Shionogi shall indemnify, defend, and hold
harmless BioCryst, the Affiliates of BioCryst, and their respective officers,
directors, managers, members, partners, owners, employees, licensees,
successors, and assigns (collectively, the "BioCryst Indemnitees”) from and
against all actions, causes of action, suits, debts, obligations, losses,
damages, amounts paid in settlement, liabilities, costs, and expenses
whatsoever, including reasonable attorneys’ fees (collectively, “Losses”),
whether arising out of a claim involving a Third Party or between the Parties,
resulting to, imposed upon, asserted against, or incurred by any of BioCryst
Indemnitees in connection with, or arising out of or relating to this Agreement,
including without limitation, the Licensed Products and the Development or
Commercialization thereof (including but not limited to product liability claims
and recalls in the Territory), and/or any breach by Shionogi of a
representation, warranty or covenant under this Agreement.

 

-31-



--------------------------------------------------------------------------------



 



16.2 Indemnification by BioCryst. BioCryst shall indemnify, defend, and hold
harmless Shionogi, the Affiliates of Shionogi, and their respective officers,
directors, managers, members, partners, owners, employees, licensees,
successors, and assigns (collectively, the “Shionogi Indemnitees”) from and
against all Losses, whether arising out of a claim involving a Third Party or
between the Parties, resulting to, imposed upon, asserted against, or incurred
by any of Shionogi Indemnitees in connection with, or arising out of or relating
to (a) any material breach of this Agreement by BioCryst or (b)the gross
negligence or willful misconduct on the part of BioCryst.
16.3 Indemnification Procedures. If any claim, demand, action or proceeding is
made or commenced by any Third Party (a “Third-Party Claim”) against any
BioCryst Indemnitee or Shionogi Indemnitee that is entitled to be indemnified
with respect thereto under this ARTICLE 16 (the "Indemnified Party”), the
Indemnified Party shall give the other Party (the “Indemnifying Party”) prompt
written notice thereof; the failure to give such written notice shall not affect
the liability of the Indemnifying Party under this Agreement except to the
extent such failure materially and adversely affects the ability of the
Indemnifying Party to defend the Third-Party Claim. The Indemnifying Party shall
have the right to assume the defense and resolution of the Third-Party Claim,
provided that (i) the Indemnified Party shall have the right to participate in
the defense of the Third-Party Claim at its own expense through counsel of its
choice (control of the defense will remain with the Indemnifying Party),
(ii) the Indemnifying Party shall not consent to the entry of any judgment or
enter into any settlement that would require any act or forbearance on the part
of the Indemnified Party or which does not unconditionally release the
Indemnified Party from all liability in respect of the Third-Party Claim without
the prior written consent of the Indemnified Party, which consent shall not be
unreasonably withheld, conditioned or delayed, and (iii) the Indemnified Party
may undertake the defense of the Third-Party Claim, at the Indemnifying Party’s
expense, if the Indemnifying Party fails promptly to assume and diligently to
prosecute the defense.
ARTICLE 17
MISCELLANEOUS
17.1 Assignment. This Agreement and any rights granted hereunder are personal to
each Party and shall not be sold, assigned, sublicensed, encumbered or otherwise
transferred (each a "Transfer”), directly or indirectly, by operation of law or
otherwise, by either Party without the prior written consent of the other Party,
which consent may be granted or withheld in such other Party’s sole discretion;
provided, however, that BioCryst, without notice and at any time for any reason,
may Transfer this Agreement in whole or in part to (i) any of its Affiliates who
agree to be bound by the terms and conditions of this Agreement or (ii) to any
successor of BioCryst by merger, sale of all or substantially all of its
business assets to which this Agreement relates or otherwise. Any attempted
Transfer of this Agreement or any of the rights granted hereunder in violation
of this Section 17.1 shall be void ab initio. The consent by any Party to any
Transfer shall not constitute a waiver of the necessity for such consent in any
subsequent Transfer. Notwithstanding anything to the contrary contained in this
Section 17.1, either Party shall have the right to assign its rights under this
Agreement in connection with a Change of Control of such Party to the successor
in interest to such Party; provided, however, that the Party effecting a Change
of Control shall give written notice of such Change of Control to the other
Party within ten (10) days of such Change of Control, and such Transfer shall
not relieve such assigning Party of its obligations under this Agreement except
to the extent any permitted assignee assumes in writing the obligations of the
assigning Party under this Agreement.

 

-32-



--------------------------------------------------------------------------------



 



17.2 Section 365(n). All licenses granted under this Agreement are deemed to be,
for purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of right to
“intellectual property” as defined in Section 101 of such Code. In addition, if
Shionogi desires to register license granted hereunder with the Japanese Patent
Office, BioCryst shall provide reasonable cooperation to this end.
17.3 Governing Law; Venue. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York without regard to
choice-of-law principles of the State of New York. All actions arising under
this Agreement which are not arbitrable shall be brought in the State and
Federal Courts located in New York County, New York. The Parties hereby
irrevocably submit to the jurisdiction of such courts.
17.4 Severability. If any one or more of the provisions of this Agreement shall
be held to be invalid, illegal or unenforceable, the validity, legality or
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby. In the event any provisions shall be held invalid,
illegal or unenforceable, the Parties shall use best efforts to substitute a
valid, legal and enforceable provision, which, insofar as practical, implements
the purposes hereof.
17.5 Notices. All notices, requests, demands and other communications hereunder
shall be given in writing and shall be: (a) personally delivered; (b) sent by
telecopier, facsimile transmission or other electronic means of transmitting
written documents; or (c) sent to the Parties at their respective addresses
indicated herein by registered or certified U.S. mail, return receipt requested
and postage prepaid, or by private overnight mail courier service. The
respective addresses to be used for all such notices, demands or requests are as
follows:
If to BioCryst, to:
BIOCRYST PHARMACEUTICALS, INC.
2190 Parkway Lake Drive
Birmingham, Alabama 35244
USA
Attention: CEO
Facsimile No.: +1-205-4640

 

-33-



--------------------------------------------------------------------------------



 



with a copy to:
Proskauer Rose LLP
1585 Broadway
New York, New York 10036-8299
USA
Attention: Daryn Grossman, Esq.
Telephone: +1-212-969-3000
Facsimile: +1-212-969-2900
or to such other person or address as BioCryst shall furnish to Shionogi in
writing.
If to Shionogi, to:
SHIONOGI & CO., LTD.
12-4, Sagisu 5 chome
Fukushima-ku, Osaka 553-0002
Japan
Attention: General Manager, License Department
Telephone: +81-6-6455-2393
Facsimile: +81-6-6455-2053
or to such other person or address as Shionogi shall furnish to BioCryst in
writing.
If personally delivered, such communication shall be deemed delivered upon
actual receipt; if electronically transmitted pursuant to this paragraph, such
communication shall be deemed delivered on the day transmitted unless it is
received after 5:00 p.m., local time, or on a day which is not a business day,
in which case it shall be deemed delivered on the next business day after
transmission (and sender shall bear the burden of proof of delivery); if sent by
overnight courier pursuant to this paragraph, such communication shall be deemed
delivered upon receipt; and if sent by mail pursuant to this paragraph, such
communication shall be deemed delivered as of the date of delivery indicated on
the receipt issued by the relevant postal service; or, if the addressee fails or
refuses to accept delivery, as of the date of such failure or refusal. Either
Party may change its address for the purposes of this Agreement by giving notice
thereof in accordance with this Section 17.4.
17.6 No Waiver. None of the provisions of this Agreement can be waived except in
a writing signed by the Party granting the waiver. No failure by a Party to
exercise any right under this Agreement shall operate as a waiver of such right,
nor shall any single or partial exercise of any right preclude any other or
further exercise of that right or the exercise of any other rights. The waiver
by any Party of any breach of this Agreement shall not be deemed a waiver of any
prior or subsequent breach. All remedies of either Party shall be cumulative and
the pursuit of one remedy shall not be deemed a waiver of any other remedy.
17.7 Further Assurances. Each Party shall execute, acknowledge and deliver,
without additional consideration, such further assurances, instruments and
documents, and shall take such further actions, as the other Party shall
reasonably request in order to fulfill the intent of this Agreement and the
transactions contemplated hereby.

 

-34-



--------------------------------------------------------------------------------



 



17.8 No Third-Party Beneficiaries. Nothing in this Agreement is intended or
shall be construed to give any other person or entity any legal or equitable
right, remedy or claim under or in respect of this Agreement or any provision
contained herein, other than BioCryst Indemnitees, Shionogi Indemnitees and any
assignee permitted under Section 17.1 above.
17.9 Relationship of the Parties. The relationship of the Parties under this
Agreement shall be solely that of independent contractors and nothing herein
shall be construed to create or imply any relationship of employment, agency,
joint venture, partnership or any relationship other than that of independent
contractors. BioCryst and Shionogi acknowledge and agree that each of them is
engaged in a separate and independent business and neither shall state,
represent or imply any interest in or control over the business of the other.
17.10 Government Funding. BioCryst’s obligations under this Agreement have been
funded in whole or in part with Federal funds from the Office of Public Health
Emergency Preparedness, Office of Public Health Emergency Medical
Countermeasures, under Contract No, HHSO100200700032C.
17.11 Cost. Unless otherwise specified, each Party shall bear the full Cost of
its compliance with the terms of this Agreement and its respective obligations
hereunder. For purposes of this Agreement, the term “Costs” when used herein
means the fully allocated costs including but not limited to the fully allocated
cost of goods and services and manufacturing overhead directly related to
Licensed Product, and allocation of all administrative and general expenses
directly related to Licensed Product. Costs shall be determined by generally
accepted accounting principles, applied on a consistent basis.
17.12 Interpretation. The captions and headings to this Agreement are for
convenience only, and are to be of no force or effect in construing or
interpreting any of the provisions of this Agreement. Unless specified to the
contrary, references to Articles, Sections, Schedules or Exhibits mean the
particular Articles, Sections, Schedules or Exhibits to this Agreement and
references to this Agreement include all Exhibits and Schedules attached hereto.
Each accounting term used herein that is not specifically defined herein shall
have the meaning given to it under GAAP, but only to the extent consistent with
its usage and the other definitions in this Agreement. Unless context otherwise
clearly requires, whenever used in this Agreement: (i) the words "include” or
“including” shall be construed as incorporating, also, “but not limited to” or
"without limitation;” (ii) the word “day”, “month” or “year” means a calendar
day, month or year unless otherwise specified; (iii) the word “notice” means
notice in writing (whether or not specifically stated) and shall include
notices, consents, approvals and other written communications contemplated under
this Agreement; (iv) the words “hereof,” “herein,” “hereby” and derivative or
similar words refer to this Agreement (including any Exhibits and Schedules);
(v) provisions that require that a Party, the Parties or any committee or team
hereunder “agree,” "consent” or “approve” or the like shall require that such
agreement, consent or approval be specific and in writing, whether by written
agreement, letter, approved minutes or otherwise; (vi) words of any gender
include the other gender; and (vii) references to any specific Law or article,
section or other division thereof shall be deemed to include the then-current
amendments thereto or any replacement Law thereof.
17.13 No Modifications. Unless otherwise specified herein and the Exhibits
attached hereto, nothing contained in this Agreement shall affect the rights and
obligations of the Parties under the other License Documents, and the terms and
conditions of all such agreements shall remain in full force and effect.

 

-35-



--------------------------------------------------------------------------------



 



17.14 Entire Agreement. This Agreement and the Exhibits and Schedules attached
hereto constitute the entire understanding between the Parties relating to the
subject matter hereof, and no amendment or modification to this Agreement shall
be valid or binding upon the Parties unless designated as such, made in writing
and signed by the representatives of such Parties
17.15 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which together, shall
constitute one and the same instrument.
[The remainder of this page intentionally left blank]

 

-36-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement in
duplicate originals by their duly authorized representatives as of the date and
year first above written.

     
BIOCRYST PHARMACEUTICALS, INC.
  SHIONOGI & CO., LTD.
 
   
By: /s/JON P. STONEHOUSE
  By: /s/MOTOZO SHIONO
Name: JON P. STONEHOUSE
  Name: MOTOZO SHIONO
Title: Chief Executive Officer
  Title: President

 

-37-